DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
Prior art (Ponceleon et al.) (Pub NO. US  2020/0166962) teaches determining a first clock gap for a first block of an integrated circuit based on a performance factor of the first block or an external factor; adjusting a clock signal to the first block based on the first clock gap;[[0008]-[0009], gap as a difference between the Tw and the Cw, calculating, by the clock node, a clock fix value based on gap and adjusting a cock by subtraction of clock fix value from Ts.]
Prior art Moon (Pub NO: US 20120087201) teaches a memory controller is configured to alternately transfer consecutive column commands to the semiconductor memory device with a first clock gap and a second clock gap between the column commands and transfer a half latency selection information signal for each of the consecutive column commands to the semiconductor memory device.
Prior art Weizerorick at al. (Pub NO. US 2010/0192003) teaches PLL averages the gapped clock signal to produce a smooth, recovered clock changing regularly at a frequency set by the gapped clock signal.

Interpreting the claims in light of the specification the examiner finds the claimed invention is patentably distinct from the prior art of record. Any individual or combination of any of these prior art does not explicitly taught or suggests – “ determining a second clock gap for a second block of the integrated circuit based on (i) the first clock gap and (ii) a performance factor of the second block or the external factor, the second clock gap is different from the first clock gap; and adjusting the clock signal to the second block based on the second clock gap. - which taught nor suggested by the prior art of record (PTO-892 and 1449).
Therefore, claims 1-20 indicated allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHID CHOUDHURY whose telephone number is (571)270-5153. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAHID CHOUDHURY/Primary Examiner, Art Unit 2186